Citation Nr: 0947988	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  00-09 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating prior to 
March 9, 1998, for a conversion reaction with PTSD and 
depression (formerly conversion reaction).

2.  Entitlement to an initial rating in excess of 10 percent 
from March 9, 1998, for a conversion reaction with PTSD and 
depression.

3.  Entitlement to an initial compensable rating prior to 
April 23, 1999, for sling palsy of the left arm.

4.  Entitlement to an initial rating in excess of 20 percent 
from April 23, 1999, for sling palsy of the left arm.  


REPRESENTATION

Appellant represented by:	Rebecca C. Patrick, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to June 
1976.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 1999 rating decision by the RO that established 
service connection for sling palsy of the left arm and for 
conversion reaction (on the grounds that a July 1976 rating 
decision denying service connection for these conditions 
contained clear and unmistakable error (CUE)), and assigned a 
noncompensable evaluation for both conditions, effective from 
June 8, 1976.  By a January 2000 rating decision, the RO 
denied the Veteran's claims seeking service connection for 
PTSD and major depression, and confirmed and continued the 
noncompensable ratings for the left arm sling palsy and 
conversion reaction.  The Veteran perfected a timely appeal 
of the assignment of the noncompensable ratings for both 
conditions and of the denials of service connection for PTSD 
and major depression.

The RO increased the rating to 20 percent for the left arm 
sling palsy, effective from April 23, 1999, in an August 2000 
Hearing Officer's Decision.  By a September 2003 rating 
decision, the RO recharacterized the service-connected 
psychiatric disorder as a conversion reaction with PTSD and 
depression, and increased the rating to 10 percent, effective 
from March 9, 1998; and, in so doing, the RO fully resolved 
the issues of service connection for PTSD and depression.  
The Veteran filed a statement in December 2003, in which he 
continued to contest: (1) the assignment of the 
noncompensable rating prior to March 9, 1998, and in excess 
of 10 percent from March 9, 1998, for a conversion reaction 
with PTSD and depression; and (2) the assignment of the 
noncompenable rating prior to April 23, 1999, and in excess 
of 20 percent from April 23, 1999, for sling palsy of the 
left arm.

Because the RO assigned separate periods of time for 
different levels of compensation and did not assign the 
maximum initial ratings possible for each of the service-
connected conditions, the appeal for higher staged-ratings 
remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) 
(where a claimant has filed a notice of disagreement as to a 
RO decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).  
Thus, the remaining issues before the Board are the propriety 
of the initial staged-ratings assigned for each of the 
conditions.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In April 2004, the Board entered a final decision denying 
service connection for Hepatitis C.  Therefore, this issue is 
no longer on appeal.

In January 2007, the Board entered a final decision denying 
entitlement to an evaluation in excess of 20 percent for 
sling palsy of the left arm, and entered (inappropriately) a 
remand on the issues of service connection for PTSD and major 
depression.  See 38 C.F.R. § 20.1100(b) (2009) (A remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board).  The Veteran appealed the 
January 2007 decision to the Court, which by order dated May 
2008, granted a Joint Motion to Vacate and Remand, and 
remanded the left arm sling palsy claim to the Board for 
action consistent with the joint motion.

As the Board has vacated the August 6, 2008, decision denying 
service connection for PTSD and major depression, and as the 
United States Court of Appeals for Veterans Claims (Court) 
(in an April 2009 Memorandum Decision) has dismissed the 
appeal of these same issues for lack of jurisdiction, the 
decision below, which correctly identifies and addresses the 
issues currently on appeal, is hereby entered as though the 
August 6, 2008, decision was not made.  38 C.F.R. § 20.904(a) 
(2009).  As such, the issues on appeal are as listed on the 
cover the page.

The issue of entitlement to an initial rating in excess of 20 
percent for sling palsy of the left arm from April 23, 1999, 
is REMANDED to the RO, via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to September 10, 1995, the clinical signs and 
manifestations associated with the Veteran's service-
connected psychiatric condition are equivalent to not more 
than neurotic symptoms that somewhat adversely affect 
relationships with others but which did not cause impairment 
of working ability.

2.  From September 10, 1995, the evidence of record 
demonstrates that the Veteran is unable to obtain or retain 
employment as a result of the symtomatology associated with 
his service-connected psychiatric condition.

3.  Prior to April 23, 1999, mild incomplete paralysis 
associated with the Veteran's sling palsy of the (minor) left 
arm is not demonstrated by the evidence of record.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
conversion reaction with PTSD and depression, prior to 
September 10, 1995, have not been met.  38 U.S.C.A. § 1155 
(West 1991 & 2002); 38 C.F.R. §§ 4.130, 4.132, Diagnostic 
Codes 9400-9411 (in effect prior to November 7, 1996).

2.  Resolving all reasonable doubt in favor of the Veteran, 
the criteria for an initial 100 percent schedular rating for 
conversion reaction with PTSD and depression, from September 
10, 1995, have been met.  38 U.S.C.A. § 1155 (West 1991 & 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, 4.132, Diagnostic Codes 
9400-9411 (in effect prior to November 7, 1996).

3.  The criteria for an initial compensable rating for sling 
palsy of the (minor) left arm, prior to April 23, 1999, have 
not been met.  38 U.S.C.A. §§ 1155, 5107, (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.31, 4.124a, Diagnostic Code 8514 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, (West 2002), and 
implemented in part at 38 C.F.R.         § 3.159 (2009), 
enhanced VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant and his 
representative of any information, and any medical or lay 
evidence, that is not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).

The Court held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that VCAA notice, as required by 38 U.S.C.A. § 
5103(a), to the extent possible, must be provided to a 
claimant before an initial unfavorable decision on a claim 
for VA benefits.  Pelegrini v. Prinicipi, 18 Vet. App. at 
119-20; see Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

In the instant case, the unfavorable RO decision that is the 
basis of the appeal was already decided and appealed prior 
the enactment of the current section 5103(a) requirements, in 
November 2000.  The Court acknowledged in Pelegrini that, 
where, as here, the section 5103(a) notice was not mandated 
at the time of the initial RO decision, the RO did not err in 
not providing such notice.  Rather, the Veteran has the right 
to a content-complying notice and proper subsequent VA 
process.  Pelegrini, supra at 120.  The Board finds that 
proper notice and process have been afforded the Veteran in 
this case.

The RO sent the Veteran letters dated between May 2001 and 
March 2006 that addressed the required notice elements.  The 
letters also indicated the types of evidence necessary to 
substantiate the claims, and the division of responsibility 
between the Veteran and VA for obtaining that evidence, 
including the information needed to obtain both his private 
and VA medical treatment records.

The Board notes that the VCAA duty to notify has not been 
satisfied with respect to the additional requirements of how 
the disability rating and effective dates are assigned, as 
required by Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Despite the inadequate notice provided to the Veteran on 
these elements, with respect to the service-connected sling 
palsy of the left arm and conversion reaction with PTSD and 
major depression, the Board finds that the notice error did 
not affect the essential fairness of the adjudication and 
thus renders the notice error non-prejudicial.  In this 
regard, service connection for a conversion reaction with 
PTSD and depression and for sling palsy of the left arm has 
been established and initial staged-ratings for these 
conditions have been assigned. As such, section 5103(a) 
notice was no longer required as to these matters because the 
purpose for which the notice was intended to serve had been 
fulfilled. See Dingess v. Nicholson, 19 Vet. App. at 490-491.  
Also, after awarding the Veteran service connection and 
assigning the initial staged-ratings, he filed a notice of 
disagreement contesting the initial rating 
determinations. 38 C.F.R. § 3.159(b)(3) (2009) (VA has no 
duty to provide section 5103 notice upon receipt of a notice 
of disagreement).  The RO furnished the Veteran a Statement 
of the Case that addressed the initial ratings assigned, 
included notice of the criteria for a higher rating for the 
conditions, and provided the Veteran with further opportunity 
to identify and submit additional information and/or 
argument, which the Veteran has done by perfecting his 
appeal.  See 38 U.S.C.A. §§ 5103A, 5104(a), 7105.  Under 
these circumstances, VA fulfilled its obligation to advise 
and assist the Veteran throughout the remainder of the 
administrative appeals process, and similarly accorded the 
Veteran a fair opportunity to prosecute the appeal.  See 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With respect to the duty to assist, VA has obtained and 
associated with the claims file the Veteran's service 
treatment records, VA medical records and examination 
reports, Social Security Administration (SSA) records and 
examination reports, and statements from the Veteran and his 
representative.  Although the information of record indicates 
that the Veteran has received Worker's Compensation, the 
basis for that claim appears to be related to a work-related 
motor vehicle accident that injured the Veteran's back and 
neck which are not related to the disabilities at issue.  See 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  Thus, 
there is no indication that there exists any additional 
evidence that has a bearing on the issues addressed in the 
decision below that has not been obtained.  The Veteran has 
been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103.

II.  Disability Ratings-in general

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155.  Evaluations of a 
service-connected disability require review of the entire 
medical history regarding the disability.  38 C.F.R. §§ 4.1, 
4.2.  If there is a question that arises as to which 
evaluation to apply, the higher evaluation is for application 
if the disability more closely approximates the criteria for 
that rating; otherwise, the lower rating is for assignment.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibility constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are to be considered in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The Veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Initially, the Board notes that it has reviewed all of the 
evidence in the claims file.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis will focus 
specifically on what evidence is needed to substantiate the 
issues on appeal and what the evidence in the claims file 
shows, or fails to show, with respect to these claims.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

III.  Conversion reaction with PTSD and depression

The Veteran's conversion reaction with PTSD and depression 
has been rated under the Diagnostic Codes 9400-9411 as 
noncompensable effective from June 8, 1976, and as 10 percent 
disabling from March 9, 1998.

During the pendency of this claim and appeal, the rating 
criteria for mental disorders were amended, effective from 
November 7, 1996.  See 61 Fed. Reg. 52,695 (1996).  
Generally, in a claim for a higher rating, where the rating 
criteria are amended during the course of an appeal, the 
Board considers both the former and current schedular 
criteria because, should a higher rating be warranted under 
the revised criteria, that award may not be made effective 
before the effective date of the change.  See VAOPGCPREC 7-
2003 (Nov. 19, 2003); VAOPGCPREC 3- 2000 (Apr. 10, 1999); 38 
U.S.C.A. § 5110(g) (West 2002).  Accordingly, the Board will 
review the Veteran's disability rating under the old and new 
criteria.

Prior to November 1996, conversion reaction, PTSD and 
depression were rated under a General Rating Formula for 
Psychoneurotic Disorders which provided the following:

A noncompensable rating was warranted for neurotic 
symptoms which may somewhat adversely affect 
relationships with others but which did not cause 
impairment of working ability.

A 10 percent rating was warranted when the disability 
was less than the criteria for the 30 percent rating, 
with emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.

A 30 percent rating was warranted for definite 
impairment in the ability to establish or maintain 
effective and wholesome relationships with people and/or 
the psychoneurotic symptoms resulted in such reduction 
in initiative, flexibility, efficiency, and reliability 
levels as to produce definite industrial impairment.  
(The term "definite" was to be construed as 
"distinct, unambiguous, and moderately large in 
degree," representing a degree of social and industrial 
inadaptability that is "more than moderate but less 
than rather large."  VAOPGCPREC 9-93 (Nov. 9, 1993), 59 
Fed. Reg. 4752 (1994); Hood v. Brown, 4 Vet. App. 301 
(1993).  The Board is bound by this interpretation of 
the term "definite.")

A 50 percent rating was warranted when the ability to 
establish or maintain effective or favorable 
relationships with people is considerably impaired 
and/or by reason of psychoneurotic symptoms, the 
reliability, efficiency, and flexibility levels are so 
reduced as to result in considerable industrial 
impairment.

A 70 percent rating was warranted when the ability to 
establish and maintain effective or favorable 
relationships with people is severely impaired and/or 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the 
ability to obtain or retain employment.

A 100 percent rating was warranted when: (1) the 
attitudes of all contacts except the most intimate were 
so adversely affected as to result in virtual isolation 
in the community, (2) there existed totally 
incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound 
retreat from mature behavior, and/or (3) the individual 
was demonstrably unable to obtain or retain employment.  
(A 100 percent rating could be assigned under the above 
rating criteria as long as the Veteran met one of three 
listed criteria: total isolation; gross repudiation of 
reality; and/or unemployability.  See Johnson v. Brown, 
7 Vet. App. 95, 97, 99 (1994)).

See 38 C.F.R. § 4.132, Diagnostic Codes 9400-9411 (prior to 
November 7, 1996).

Under the new regulations, in effect beginning November 7, 
1996, conversion reaction, PTSD and depression are evaluated 
under a General Rating Formula for mental disorders which 
provide the following: 

A 10 percent disability rating is assigned when there is 
occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during 
periods of significant stress, or; symptoms controlled 
by continuous medication.  
 
A 30 percent rating will be assigned when there is 
occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).   
 
A 50 percent rating will be assigned when there is 
occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  
 
A 70 percent rating is appropriate when there is 
occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic 
or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a work-
like setting); and inability to establish and maintain 
effective relationships.  
 
A 100 percent rating is in order when there is total 
occupational and social impairment, due to such symptoms 
as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; and memory loss for names of close 
relatives, own occupation, or own name.  

38 C.F.R. § 4.130, DC 9400-9411 (1996, 2009).

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.), p. 32]. 
 
GAF scores ranging from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  GAF scores ranging from 51 to 
60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  See 38 C.F.R. § 4.130 [incorporating by 
reference the VA's adoption of the DSM-IV, for rating 
purposes].  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed, 
avoids friends, neglects family, and is unable to work).

In evaluating this claim, the Board finds that the 
preponderance of the evidence is against a finding of a 
compensable rating for the period from June 8, 1976 to 
September 9, 1995, under the former regulations for mental 
disorders (in effect prior to November 1996).  See 38 C.F.R. 
§ 4.132, DC 9400-9411.  In this context, the evidence clearly 
shows that the Veteran's conversion reaction with PTSD and 
depression, at best, was manifested by some neurotic symptoms 
that somewhat adversely affect relationships with others but 
which did not cause impairment of his working ability.  In 
making this determination, the Board observes that the 
service treatment records reflect that the Veteran received 
mental health treatment for conversion reaction in April 
1976.  The Minnesota Multi-phasic Personality Inventory 
showed a psychosomatic tendency with significant secondary 
gain.  There were no neurotic or psychotic tendencies noted.  
No other psychiatric symptoms or disorders were noted.  The 
Veteran was diagnosed with conversion reaction.  (See Medical 
Board Report dated in April 1976).  He was offered 
hospitalization for in depth psychiatric evaluation, but the 
Veteran declined because of fears of being admitted into a 
psychiatric ward.  See April 1976 Naval Hospital Beaufort, 
South Carolina Medical Board Report.

Subsequent to service, the objective medical evidence shows 
that the Veteran was hospitalized at a VA facility from April 
to May of 1988, with substance-related Axis I diagnoses.  The 
hospital report contained a reference to an Axis II 
"antisocial personality traits."  No other psychiatric 
diagnosis was provided.  He told the psychiatrist that he was 
discharged from the Marine Corps for poor attitude and 
noncompliance and that no definite diagnosis was made.  The 
Veteran reported that he was divorced and that he had four 
children that he had not seen in awhile.  He started to 
consume more alcohol, was involved in more fights, and 
received a DWI (driving while intoxicated).  He started to 
use cocaine in the 1980s.  Also, he reported that he had a 
poor job record with multiple geographic locations.  The 
psychiatrist reported that this was his first attempt to 
receive treatment.

Upon mental status examination, the Veteran was neat, clean, 
and oriented.  He had good eye contact and spoke well.  He 
was not sad or depressed.  He denied hallucinations or 
delusions, but had them when he was under the influence of a 
large quantity of cocaine.  Cognitive function was somewhat 
diminished and thinking was concrete.  He seemed immature, 
impulsive, and distrustful of others.  It was noted that he 
appeared to be an energetic person with a poor sense of 
values and a person who harbors resentments.  The 
psychiatrist felt that although the Veteran had a job, he 
needed more structured after-care given his psychiatric 
pathology consisting of antisocial personality traits.  The 
Veteran's prognosis was good.  The Veteran also received 
chemical dependency treatment in 1989.

As aptly noted by the record, the preponderance of the 
evidence shows that in April 1976, the Veteran was found to 
be unfit for service due, in part, to his conversion 
reaction.  The Veteran refused psychiatric treatment 
therefore the medical record is sparse for this time period.  
The Veteran was hospitalized in April 1988 for polysubstance 
abuse.  The mental status examination revealed, in part, a 
neat, clean, oriented person who had good eye contact and 
spoke well.  There were no complaints of depression, 
hallucinations, or delusions.  The Veteran was employed and 
the psychiatrist indicated that he had a good prognosis, 
albeit he was immature, impulsive, and distrustful of others.  
The psychiatrist noted that this was the Veteran's first 
attempt to receive treatment.  In sum, the record evidence 
does not support a finding that he had social and 
occupational impairment equivalent to a level of mild in 
degree.  This is supported by the fact that he was married 
and had four children; and, although he eventually divorced 
he appeared to have had a steady girlfriend thereafter.  
Additionally, the Veteran was able to maintain employment 
until 1991 despite no psychiatric treatment and intermittent 
use of medication.  He worked as a journeyman electrician, 
carpenter, a doc worker, and a machine operator until he 
injured his back by a fork lift.  His inability to maintain 
employment at this time period was primarily due to the fork 
lift injury and not the conversion reaction with PTSD and 
depression.  Consistently, while a May 1996 chiropractor's 
statement indicates that the Veteran returned to the work but 
was terminated in November 1994, it also indicates that the 
Veteran had suffered from low back pain, upper back pain, and 
neck pain at that time without any mention whatsoever of any 
psychiatric symptoms.  

Based on the foregoing, and as discussed above, the Board 
finds that the former criteria for a compensable for the 
Veteran's psychiatric disorder from June 8, 1976 to September 
9, 1995, have not been met, because the record evidence for 
this period fails to show the presence of emotional tension 
or other evidence of anxiety productive of mild social and 
industrial impairment due to his service-connected 
psychiatric condition.  In any event, because the amended 
rating criteria which were adopted during the pendency of the 
current appeal cannot benefit the Veteran at anytime prior to 
November 7, 1996, they do not apply to this relevant period 
in question.  38 C.F.R. § 5110(g); see also DeSousa v. Gober, 
10 Vet. App. 461, 467 (1997).  Accordingly, a compensable 
rating for the Veteran's conversion reaction with PTSD and 
depression is not warranted prior to September 10, 1995.

With respect to the specifically enumerated symptomatology 
contemplated for a compensable rating under the former and 
amended rating criteria for mental disorders, the Board finds 
the evidence reasonably supports the grant of a 100 percent 
schedular for the service-connected conversion reaction with 
PTSD and depression based on the former rating criteria, from 
September 10, 1995.

The evidence of record shows that a May 1996 consultative 
examination report (prepared by a psychologist for SSA 
purposes) reveals that the Veteran related that he was 
homeless, and that his complaints included social avoidance, 
an inability to attain friends, and that he had little 
contact with his family members.  Upon mental status 
examination, the Veteran reported severe depression due to 
the recent loss of family members, insomnia, nightmares, 
feelings of hopelessness, diminished pleasure, anger 
outbursts (4 times a day), irritability, exhaustion, anxiety, 
excessive worry, tension, vigilance, ruminations, impaired 
memory, poor concentration, panic attacks, racing thoughts, 
social avoidance, suicidal and homicidal ideation, paranoia, 
and auditory hallucination.  He denied delusions.  He 
elaborated that his ex-wife was trying to control him through 
his mind, and that he felt that people were watching and 
following him.  Upon physical examination, the Veteran had 
not taken a bath or shower for the last four days or brushed 
his teeth, noting that he changed his clothes once every 
three to seven days, and his grooming was average with no 
odor.  He denied having hobbies or interests.  The Axis I 
diagnoses included recurrent major depressive disorder; 
anxiety disorder, not otherwise specified; and a pain 
disorder associated with psychological factors and a general 
medical condition, as well as alcohol dependence and cocaine 
dependence.  The GAF was 40.  According the examining 
psychologist, the Veteran would likely be unable to tolerate 
routine contact with others in the workplace due to 
suspiciousness and anger management problems, and that he 
would likely be unable to carry out simple and repetitious 
directions.

An August 1996 Mental Residual Function Capacity examination 
for SSA reveals that the Veteran showed depression and 
anxiety, and had a history of substance abuse.  He was 
suspicious and had no friends.  His concentration was 
reduced, in that he had marked problems with both detailed 
and complex instructions.  His ability to interact with co-
workers was described as moderately impaired, but adequate 
for brief and superficial contact.  It was noted that the 
Veteran needed specialized levels of supervision beyond that 
found in a routine work setting, and that his ability to 
handle stress was poor and inadequate to manage the routine 
stressors of a routine, repetitive work setting.  The Veteran 
was found to be disabled as of September 10, 1995 for SSA 
purposes.

VA outpatient treatment records relating to a mental status 
examination in August 1996 reveal that the Veteran was well-
groomed and calm.  He had normal speech, constricted affect, 
and depressed mood.  He was indecisiveness.  His insight and 
judgment were fair, and his thought process was organized.  
No delusions or hallucinations were indicated.  The diagnoses 
included major depression and a history of chemical 
dependency.  It was noted to rule out PTSD.  At that time, 
the Veteran was admitted to psychiatry because of increased 
signs of depression and anxiety.

During VA hospitalization from August to September of 1996, 
the diagnoses included major depression, PTSD, and 
polysubstance abuse.  It was noted that the Veteran had 
multiple problems that were all made worse by severe back 
pain and decreased functioning secondary to cervical spine 
stenosis.  The Veteran complained of insomnia, depression, 
hopelessness, poor concentration, suicidal ideation/suicidal 
attempt (cut antecubital vein), and anxiety.  He denied 
homicidal ideation.  It was noted that the Veteran had been 
using cocaine and alcohol on a daily basis and was 
unemployed.  The mental status examination disclosed that the 
Veteran was well-groomed, calm, and had normal speech.  He 
affect was constricted and his mood was depressed.  His 
insight and judgment were fair and his thought process was 
organized.  There were no delusions or hallucinations.  

In a November 1996 PTSD Intake Report, the Axis I diagnoses 
included rule out panic disorder, rule out obsessive-
compulsive disorder, and rule out generalized anxiety 
disorder versus anxiety disorder, not otherwise specified.  A 
history of trauma pre-and post-military, including racism and 
witnessing cruelty to another soldier, was noted.  The 
Veteran related that he had recurrent intrusive recollections 
several times a week that caused severe distress, stating 
that he used drugs and alcohol to cope with the symptoms.  He 
denied hallucinations, delusions, or flashbacks but did 
report intense psychological distress from exposure to 
internal or external cues several times a week with severe 
considerable distress.  He described his severe physical 
reactions to exposure to internal and external cues as: 
sweat, racing heartbeat, anxiety and panic attacks, diarrhea, 
upset stomach, and disturbed sleep.  The Veteran related that 
he made efforts to avoid thoughts, feelings, people, places, 
or activities associated with his military trauma on a daily 
basis.  He had minimal difficulty with recalling events 
related to his traumatic experience, and reported some 
diminished interest in activities that he used to enjoy.  He 
stated that he had restricted arrange of affect much of the 
time, slight reduction of emotional, and did not have a close 
relationship with his children.  He related that he 
experienced anger outbursts once or twice a week, and that he 
suffered from severe insomnia, irritability, difficulty 
concentrating, hypervigilance, and an exaggerated startle 
response.  It was noted that the Veteran's PTSD symptoms had 
a moderate to severe impact on his social life.  According to 
the physician, upon preliminary treatment plan, the Veteran's 
PTSD symptoms were confounded, and it was unclear if the 
symptoms were primarily related to his military service.

When the Veteran was seen for treatment in November 1996, he 
reported that he had a successful work history in the past 
prior to his shoulder injury.  He had the following trade 
skills: carpentry, electrical, construction, plant 
coordinator, etc.  He also worked at a machine shop.  His 
longest position held was two years.  An additional treatment 
record dated November 1996 indicates that the Veteran had 
suicidal thoughts and was homeless.  The diagnoses were PTSD, 
depression, and cocaine dependence.

A December 1996 VA treatment record shows that the Veteran 
received treatment for depression, poly-substance abuse, 
recurrent nightmares, and increased nervousness.  It was 
noted in a VA February 1998 treatment record that the Veteran 
was hospitalized for one month in 1997 for dysphoric mood 
with a suicide attempt.

VA treatment records dated February 1998 to October 1998 
indicate that the Veteran received treatment for PTSD, 
depression, and chemical dependency.  His complaints 
consisted of difficulty with short-term memory; difficulty 
making decisions; crying spells; social avoidance; past 
suicidal thoughts; depression; hearing voices; panic attacks; 
anger management issues; fatigue; depression; hallucinations; 
nightmares; insomnia; dysphoric mood; anhedonia; decreased 
energy; decreased interest; decreased concentration; 
decreased weight loss; rumination; sense of hopelessness, 
worthlessness, and helplessness; and  suicidal thoughts with 
a plan.  The Veteran denied homicidal thoughts, thought 
disorder symptoms, and hypomanic/manic symptoms.  A February 
1998 mental status examination showed that the Veteran was 
alert and oriented times three.  His affect was appropriate 
and mood was euthymic.  His long and short-term memory were 
intact; there was no evidence of hallucinations or delusions; 
and he received treatment for chemical dependency that same 
month.  His GAF score in February 1998 was 40.

During a PTSD evaluation in March 1998, the Veteran noted 
traumatic events from boot camp at Parris Island, including 
an incident when a drill instructor fired an M-16 at a 
recruit's hand, another incident involving a suicide attempt, 
and seeing a black recruit who was kept in chains.  The 
Veteran reported being depressed most days, despite taking 
Depakote, Trazodone, and Serzone.  He reported poor sleep, 
loss of appetite, disturbing dreams, difficulty 
concentrating, suicidal ideation without intent (although he 
had one suicide attempt where he cut his arm last year), 
anger control issues, sees things out of the corner of his 
eye, poly-substance abuse, flashbacks, anxiety, physical 
reaction (i.e., upset stomach), social avoidance (i.e., 
stopped associating with friends, could no longer stand 
crowds, and stopped going to church), emotional numbness, 
hypervigilance, and easily startled.  The Veteran also 
reported that he has difficulty with relationships with women 
and has been married multiple times.  Psychiatric evaluation 
at that time revealed that the Veteran admitted to memory 
change, especially short-term and difficulty making 
decisions, crying spells and that he has had suicidal 
thoughts in the past.  He elaborated that his plan was to use 
a pistol but that it was stolen, so that was no longer an 
option for him.  He related that he had had thoughts of 
putting himself in a situation where he would be injured; 
however, he had had no recent thoughts and had decided to 
seek treatment.  The Veteran denied fatigue, loss of 
appetite, trouble with sex life other than impotence.  He 
admitted to social withdrawal, to hearing voices (as early as 
the day before the session), and to depression.  He denied 
having improbable beliefs or anxiety.  The resulting 
diagnoses included PTSD and secondary major depression.  

When the Veteran was seen by VA in April 1998, he complained 
of depression and "drifting" and "like I am physically 
someplace else."  He denied hearing voices or suicidal 
ideation.  Mental status examination revealed that the 
Veteran was alert and oriented to person, place, and time.  
His mood was slightly dysphoric and affect was slightly 
restricted in range, but appropriate.  Both insight and 
judgment were intact.  The GAF score was 40.  In May 1998, no 
change in his mental status was indicated; the GAF score was 
50.  In another May 1998 VA treatment record, the Veteran 
related increased symptoms of hallucinations, but denied 
thoughts of suicide.  It was noted that the Veteran continued 
to be unemployed.

The Veteran wanted to be admitted to a psychiatric unit in 
July 1998.  The Veteran reported hearing voices (primarily 
reiterations of his own thoughts); depressed mood without 
suicidal intent; moodiness; irritability; hypomanic episode; 
and isolation.  Upon mental status examination, the Veteran 
spoke in a goal-directed manner with depressed mood and 
restricted affect.  The Veteran was discharged from the 
program after two week because of lack of participation.  The 
GAF score of 45 upon admission, and was 50 upon discharge.

VA outpatient treatment records from August to September 
April 1999 indicate that the Veteran received regular group 
therapy for PTSD; and that he actively participated in 
discussing his PTSD symptoms (of nightmares, hyperviligence, 
isolation, anger, anxiety), the triggers that brought about 
those symptoms, and healthy coping skills to manage his 
symptoms.

April 1999 VA examination noted that the Veteran was 
depressed with decreased sleep and mood.  The VA examiner 
noted that the Veteran had suicide attempts in the past.  He 
reported that the Veteran stated that he heard voices telling 
him how to do things.  Upon mental status examination, the 
Veteran was neat, clean, alert and cooperative.  He denied 
hallucinations, delusions or illusions.  There were no 
homicidal or suicidal thoughts at that time.  His psychomotor 
changes, thought were linear.  His mood was dysphonic and 
affect was full and appropriate.  His insight, judgment, and 
impulse control were adequate.  He was diagnosed with 
depressive disorder, NOS.  The VA examiner concluded that the 
Veteran did not meet the criteria for PTSD.  He was assigned 
a GAF score of 50.

A July 1999 VA examination revealed that the Veteran had 
extremely severe depression with a Beck Depression Inventory 
score of 54.  The Veteran reported feeing guilty, helpless, 
suicidal, and a complete failure as a person.  The Veteran 
told the VA examiner that he does not sleep well, has 
frequent nightmares, intrusive memories, exaggerated startle 
response, and difficulty concentrating.  He was diagnosed, in 
part, with severe, recurrent major depression without 
psychotic features and anxiety disorder, NOS with possible 
malingering.  The GAF score was 40.  According to the VA 
examiner, the Veteran was severely depressed, and his 
symptoms of major depression and anxiety were most likely 
secondary to his inability to maintain relationships and take 
responsibility for his behaviors, unemployment, continued 
drug and alcohol use, and physical and mental health 
problems.

VA treatment records from August 1999 to September 1999 
reflect that the Veteran attended PTSD support groups and 
that the Veteran was diagnosed with PTSD.

When the Veteran was examined by VA in September 1999, he 
related that he felt  depressed much of the time.  Upon 
mental status examination, the Veteran was oriented to time, 
place, and person.  He reported suicidal ideation, difficulty 
sleeping, loss of enjoyment, difficulty concentrating, and 
poor appetite.  He denied suicidal intent, manic, or 
psychotic symptoms.  The VA examiner noted that the Veteran 
was experiencing problems related to depression, and that he 
had a history that would appear to be consistent with an Axis 
II personality disorder diagnosis.  The diagnoses included 
recurrent, severe major depression.  The GAF score was 40, 
with major impairment in several areas such as work, family 
relations, social relations, and mood.

VA treatment records dated from February 2001 to September 
2002 reflect treatment for depression and PTSD.  During this 
time period, the Veteran complained of a history of 
depression and had difficulty with coping for the past two 
months after losing his fourth wife and home.  He admitted to 
suicidal thoughts without plans and homicidal ideations.  He 
complained of insomnia, flashbacks, nightmares, visual 
hallucinations (i.e., flashing lights and hearing voices), 
low energy, a fair appetite, and poor memory.  Upon mental 
status examination in September 2002, the Veteran was 
guarded.  His affect was flat and mood was depressed.  His 
speech was coherent and logical, but slow.  He had suicidal 
thoughts and perceptual disturbances (hallucinations).  His 
judgment was intact and good insight.  The Veteran GAF scores 
ranged from 30 to35.

The Veteran had a VA examination in August 2003.  Upon mental 
status examination, the Veteran's mood appeared to be mildly 
dysphonic and his affect was constricted.  His speech was 
regular rate and rhythm.  There was no evidence of 
psychomotor agitation or retardation.  The Veteran's eye 
contact was good, and he was fairly cooperative with the VA 
examiner.  His thought process was logical and coherent.  His 
thought content was devoid of any current auditory or visual 
hallucinations.  There was no evidence of delusional content, 
and he denied any current suicidal or homicidal ideation.  
His memory was intact for immediate, recent, and remote 
events.  The Veteran had fair insight into his current 
condition.  He was diagnosed with, in part, depressive 
disorder, NOS and PTSD.  The VA examiner observed that the 
Veteran's level of disability appeared to be moderate in 
range and was related to depression and PTSD.  The GAF score 
was 55.

VA treatment records from September 2003 to May 2005 indicate 
that the Veteran received treatment for complaints of 
depression, and his symptoms included hallucinations and 
delusions (i.e., voices telling him to harm his brother).  
(See treatment record dated in January 2005).  The diagnosis 
was of major depressive disorder, recurrent with psychotic 
features.  The GAF scores ranged from 40 to 55.

When the Veteran had a formal VA psychiatric examination in 
June 2005, the diagnoses were depressive disorder, NOS, and 
PTSD.  According to the VA examiner, the Veteran's 
presentation was consistent with PTSD, mood disturbance, and 
substance abuse.  He stated that the Veteran's presentation 
was consistent with that observed in the previous 
compensation examination of August 2003.  The examiner noted 
that the Veteran's overall level of disability was moderate 
and did not believe the Veteran was competent to manage his 
own funds (because of his substance abuse).  The GAF was 55.

VA treatment records from June 2005 to May 2007 indicate that 
the Veteran continued to receive treatment for complaints of 
depression; the diagnosis was depression, and malingering by 
history was indicated.  The GAF score was 65 during this time 
period.

The Veteran's work history is unclear.  Based on the 
treatment records, the Veteran has worked as a journeyman 
electrician and as a carpenter.  He also worked as a doc 
worker for Goldberger Foods in December 1989.  (See February 
1990 Western Orthopedic Surgery, LTD Treatment Record).  In 
December 1990, the Veteran was working as an assembler then a 
machine operator.  (See December1990 Western Orthopedic 
Surgery, LTD Treatment Record).  He was injured by a fork 
lift and stopped working in 1991 due the fact that he 
couldn't handle standing due to his back injury.  (See July 
1999 VA examination).

The Veteran has been examined and evaluated extensively by VA 
and SSA, and his most recent mental examination was conducted 
by VA in July 2007.  At that time, the VA examiner stated, in 
part, that the Veteran's performance on the (July 2007) 
examination was consistent with malingering or feigning 
psychiatric symptoms.  Also, the VA examiner observed that 
the Veteran's performance on the examination did not rule out 
the presence of a true psychological or psychiatric disorder.  
However, the VA examiner related that the diagnosis of 
malingering was based on his approach to the examination; and 
that given the Veteran's performance, it was impossible to 
make a diagnosis of a psychiatric disturbance, provide a GAF 
score, rate level of impairment in occupational and social 
functioning, or indicate whether he was capable of managing 
his own funds without resorting to mere speculation.

Since the VA examiner has determined it was not possible to 
make an assessment of the Veteran's psychiatric disability as 
to the GAF score and level of impairment in occupational and 
social functioning, as reflected in the July 2007 report, 
without resorting to speculation, the Board finds that the 
July 2007 examination is inadequate for rating purposes, and 
hence it has no probative value regarding the Veteran's 
current claim.  See, e.g., Powell v. West, 12 Vet. App. 31, 
34-35 (1999) (When the most recent examination of record is 
inadequate, it is not controlling for rating purposes).  
However, the remaining clinical records and reports of 
examinations, which adequately reveal the current state of 
the Veteran's psychiatric condition have been given ample 
consideration.  Id; see also Schafrath v. Derwinski, 1 Vet. 
App. at 595.

In assessing the record evidence, the Board finds that for 
the period from September 10, 1995, at least one of the three 
criteria of former Diagnostic Codes 9400-9411 for a 100 
percent schedular evaluation is independently met in the 
Veteran's case.  See Richard v. Brown, 9 Vet. App. 226, 268 
(1996); Johnson v. Brown, 7 Vet. App. 95, 97 (1994).  Here, 
the medical evidence of record, specifically the findings 
contained in the SSA examination reports and VA inpatient and 
outpatient clinical reports, indicates that the 
symptomatology associated with the Veteran's depressive 
disorder has significantly impacted his ability to work.  See 
SSA Consultative Examination Report dated May 1996; SSA 
Mental Residual Function Capacity Examination dated August 
1996; VA Examination Report dated July 1999; VA Clinical 
Records dated September 1999 to May 2005.  In the same way, 
the Veteran's GAF scores have ranged between 30 to 65.  The 
predominate scores have measured at 40 to 45, indicating 
either major or serious impairment in the Veteran's 
occupational functioning which would render him unable to 
work or keep a job.  While the totality of the evidence does 
not support the other two independent criteria for a 100 
percent schedular rating under the former criteria, the 
record evidence reasonably supports a finding that the 
Veteran is demonstrably unable to obtain or retain employment 
as a result of his service-connected psychiatric condition.  
Thus, resolving all reasonable doubt in favor of the Veteran, 
the Board determines that the psychiatric symptomatology 
associated with the Veteran's service-connected conversion 
reaction with PTSD and depression warrants a 100 percent 
schedular rating, as of September 10, 1995 (the date SSA 
found the Veteran to be disabled and unemployable), and is 
most favorably evaluated under the former criteria for 
Diagnostic Codes 9400-9411.  See 38 C.F.R. § 4.132 (in effect 
prior to November 7, 1996); Karnas v. Derwinski, supra.

Accordingly, the Board concludes that the Veteran's service-
connected conversion reaction with PTSD and depression has 
been no more than noncompensable from June 8, 1976, to 
September 9, 1995; and warrants a 100 percent schedular 
rating from September 10, 1995.  See Fenderson, supra.

IV.  Initial compensable rating for sling palsy of the left 
arm prior to April 23, 1999

The Veteran's sling palsy of the left arm is rated under 
Diagnostic Code 8514 (involving the musculospiral nerve 
(radial nerve)), as noncompensable effective from June 8, 
1976, to April 22, 1999.  The information of record clearly 
shows that the Veteran is right-handed; the criteria for 
involvement of the "minor" extremity are for application 
under Diagnostic Code 8514.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Pursuant to Diagnostic Code 8514, a 20 percent evaluation is 
warranted for mild incomplete paralysis of the radial nerve 
for unilateral involvement in either extremity.  For moderate 
incomplete paralysis of the radial nerve, a 20 percent 
evaluation is warranted for unilateral involvement of the 
minor extremity.  For severe incomplete paralysis of the 
radial nerve, a 40 percent rating is warranted for unilateral 
involvement of the minor extremity.  38 C.F.R. § 4.124a.  The 
term incomplete paralysis indicates a degree of lost or 
impaired function substantially less than type pictured for 
complete paralysis.  When the involvement is wholly sensory, 
the rating should be for mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a, Diseases of the Peripheral 
Nerves.

For complete paralysis of the radial nerve, a 60 percent 
evaluation is warranted for unilateral involvement of the 
minor extremity with drop of the hand and fingers, wrist and 
fingers perpetually flexed, the thumb adducted falling within 
the line of the outer border of the index fingers; inability 
to extend the hand at the wrist, extend proximal phalanges of 
the fingers, extend thumb, or make lateral movement of the 
wrist; supination of hand, extension and flexion of elbow 
weakened, the loss of synergic motion of extensors impairs 
the hand grip seriously; and total paralysis of the triceps 
occurs only as the greatest rarity.  38 U.S.C.A. § 4.124a, 
Diagnostic Code 8514.

The service treatment records show that in November 1975 the 
Veteran began to complain of left wrist drop; the diagnosis 
was radial nerve palsy.  The Veteran was treated with 
physical exercises and splints.  When the Veteran was seen at 
the orthopedic clinic in March 1976, he had a definite return 
of extension in his left wrist.  At that time, the examiner 
noted that the Veteran refused to extend his wrist, although, 
with diversion of attention, he was able to do so; and 
thought that there was definite malingering.  An 
electromyography (EMG) of the left wrist was performed in 
March 1976 and showed some improvement in the function of the 
radial nerve, but had some abnormality remaining.

In an April 1976 report prepared by H.M., M.D. (of the 
Neuropsychiatric Unit, to Dr. B of the Orthopedic Department, 
Naval Hospital, Beaufort, South Carolina), it was noted that 
the Veteran was receiving treatment for radicular nerve palsy 
since November 1975.  In January 1976, the Veteran had 
excellent wrist function, could extend the wrist and fingers, 
and had 4+ strength or greater in all radially innervated 
muscle groups.  Dr. H.M. reported that the Veteran had been 
gradually improving until February 1976, when his symptoms 
increased.  At that time, an EMG revealed residual deficit 
with some improvement; and it was felt that while there was 
some organic deficit, the Veteran's complaints of worsening 
of muscular weakness in the left hand was not consistent with 
the amount of residual deficit shown on the EMG.  According 
to Dr. H.M., although there was evidence of an organic lesion 
to the left radial nerve, there were also psychiatric 
manifestations of a superimposed conversion reaction.

In late April 1976, the Medical Evaluation Board found that 
the Veteran had suffered a definite organic impairment to his 
radial nerve, but that his recovery had been markedly 
retarded by unconscious and possibly some conscious emotional 
overlay.  The physical examination revealed partial radial 
nerve palsy with 3+ to 4 strength in all radially innervated 
muscles.  The accuracy of the examination was questioned 
secondary to the unknown quality of cooperation of the 
Veteran.  The laboratory examination was within normal 
limits, except for an EMG showing a partial, but improving, 
radial nerve palsy on the left.  The diagnosis was partial 
sling palsy to his non-dominant left hand which was 
improving.

VA and private medical records dated between December 1987 
and February 1997 indicate that the Veteran complained of 
pain in his arm and shoulder and problems with his wrist in 
1981.  These records include treatment reports from Hennepin 
County Medical Center dated October 1995 to March 1996, 
showing complaints of left arm pain and weakness in the left 
wrist, for which the Veteran received an injection for pain.  
In November 1995, the Veteran was seen at the VA Medical 
Center (VAMC) in Minneapolis, Minnesota, for a painful left 
arm, neck and back as a result of a pinched nerve.  He 
indicated that he was not seeking any other treatment at that 
time.  In December 1995, the Veteran complained of left arm 
pain for the past several months.  He related that he had 
pinched a nerve in the neck in 1974 or 1975, and that as a 
result he suffered from temporary paralysis of the left arm.  
The Veteran indicated that he had pain in his left arm for 
several years (proximal forearm and elbow), intermittent 
weakness in his left wrist and hand that last 2 to 3 months, 
and had difficulty lifting objects.  Upon physical 
examination, the Veteran reported shooting pain in the left 
shoulder, arm, and hand.  He had internal rotation, extension 
of the left forearm behind back.  Passive range of motion was 
negative.  There was no swelling or tenderness, except for 
over the left epicondyle.  There was pain with extension of 
the left wrist.  Strength was 5/5 for all extremities, except 
for the extension of the left wrist, which was only 1/5.  The 
resulting diagnoses were of a probable old injury to the 
radial nerve or cervical roots supplying the radial nerve and 
left lateral epicondylitis.  The Veteran received a lidocain 
injection for inflammation of the left epicondyle elbow 
joint.

When the Veteran was seen by VA in November 1996, he related 
a history of having awaken one morning with no movement in 
his left arm as a result of an incident "on the range" 
during service.  He recalled that during service, he became 
belligerent and walked out and was subsequently placed in a 
rehabilitation platoon.  He related that during his 
rehabilitation, he was assigned to work in the pharmacy where 
he began to take drugs in order to self-medicate.  According 
to the Veteran, he was told by a physician that the problems 
associated with his left arm could be permanent and that he 
had received a medical discharge.

At a hearing at the RO conducted in March 1997, the Veteran 
testified that he had tingling in his left arm and that he 
had restricted range of motion with no grip strength.  He 
related that he had received physical therapy for 
approximately six or seven months.  After discharge, the 
Veteran testified that he continued to experience tingling in 
his left arm and that he had received treatment from a 
private clinic and from a chiropractor for his left arm.

Records from the SSA were received at the RO in August 1997.  
These records show that the Veteran was awarded benefits 
beginning in September 1995, as a result of borderline 
intellectual functioning and affective disorders.  These 
reports are negative for any objective findings relating to 
the Veteran's left arm or that his award of benefits was a 
result of any left arm disability. 

Additional VA treatment record dated in February and March 
1998 indicate that the Veteran complained of cramps in his 
hands.  Physical examination at that time revealed that the 
Veteran had full range of motion of the extremities without 
deformity.  Muscle strength in upper extremities was good, 
and coordination was smooth.  A July 1998 VA treatment record 
reflects complaints of left arm pain.  

A nerve conduction study was performed in October 1998 and 
revealed normal distal latency of the motor median nerve.  At 
that time, the Veteran demonstrated a full range of motion of 
the left upper extremity at that time; and there were no 
signs of motor loss or neuromuscular changes.

In a January 1999 letter, D.R.N., D.C., stated that he did 
not treat the Veteran for a left arm disability at any time, 
and that the Veteran did not complain of any left arm 
problems while under his care from October 1994 to November 
1994.

VA conducted an examination of the Veteran in April 1999.  A 
past history of radial nerve left wrist drop was noted.  The 
examiner detected that the Veteran showed some residual 
sensory deficit on examination, possibly of the radial nerve 
distribution, and decreased grip strength on the left side.  
There was no evidence of ulna or median nerve problems found 
on examination.

In the instant case, the record evidence is consistent in 
showing that prior to April 23, 1999, the Veteran's radial 
nerve impairment is characterized by subjective complaints of 
pain and intermittent weakness in the left arm and wrist.  
However, for this relevant period, the objective medical 
evidence describes virtually full strength and function of 
the musculature of the affected anatomical areas; with only 
an isolated showing of a decrease in strength on left wrist 
extension which was not repeated on subsequent examinations 
and nerve conduction study.  As a matter of fact, the Veteran 
was found to have full range of motion, no signs of motor 
loss or neuromuscular changes, and a normal neurological 
examination, despite his complaints of pain.  See 38 C.F.R. 
§ 4.40, 4.45; DeLuca, supra.  Based on the foregoing, the 
Board finds that mild incomplete paralysis of the radial 
nerve has not been demonstrated by the evidence of record 
prior to April 23, 1999.

Accordingly, the Board determines that the Veteran's sling 
palsy of the left arm has been no more than noncompensable 
since the grant of service connection in June 1976, until 
April 23, 1999, when a 20 percent rating was made effective.  
See Fenderson, supra.

V.  Other Considerations

The Board has also considered whether the case should be 
referred to the Director of VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§§ 3.321(b)(1) and 4.16(b), for the period prior to September 
10, 1995, for the psychiatric condition; and for the period 
prior to April 23, 1999, for sling palsy of the left arm.  
The record reflects that the Veteran has not required 
frequent hospitalization because of the service-connected 
disabilities, nor has there been interference with the 
Veteran's employment status to a degree greater than that 
contemplated by the assigned ratings, for the relevant 
periods.  The record does not show that the Veteran was 
unemployable due to either of the disabilities during the 
relevant periods in question; nor does it present an 
exceptional case where the Veteran's currently assigned 
ratings noncompensable ratings (prior to September 10, 1995, 
for the psychiatric condition; and prior to April 23, 1999, 
for sling palsy of the left arm) are found to be inadequate.  
Accordingly, the Board finds that the criteria for submission 
for assignment of an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) or 4.16(b) are not met, and thus 
referral of this case for extraschedular consideration is not 
in order.


ORDER

An initial compensable rating prior to September 10, 1995, 
for a conversion reaction with PTSD and depression is denied.

Subject to the applicable laws and regulations concerning the 
payment of monetary benefits, an initial schedular rating of 
100 percent from September 10, 1995, for a conversion 
reaction with PTSD and depression is granted.

An initial compensable rating prior to April 23, 1999, for 
sling palsy of the left arm is denied.


REMAND

The Board's review of the information of record warrants 
remand of the issue of entitlement to an initial rating in 
excess of 20 percent from April 23, 1999, for sling palsy of 
the left arm, as directed by the May 2008 Court order.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Veteran 
received treatment from Columbia and Salisbury VA Medical 
Centers in 2005 and 2006.  The RO should make an attempt to 
obtain these records.

Further, the Veteran was afforded a VA peripheral nerve 
examination in April 1999 and a neurological disorder 
examination in March 2003.  The Veteran has alleged that his 
sling palsy of the left arm has worsened in that he has elbow 
pain, difficulty opening doors, and moving his forearm.  (See 
May 2008 Joint Motion for Remand).  The VA Office of General 
Counsel has held that, while a lapse of time in and of itself 
does not necessarily require a re-examination in rating 
cases, a further examination is needed in instances where the 
Veteran has reported a worsening in the disability since his 
last examination.  See VAOPGCPREC 11-95 (Apr. 7, 1995).  
Therefore, additional development is warranted to obtain a 
new VA examination and to obtain the Veteran's most current 
VA medical records, pursuant to 38 C.F.R. §3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary release 
forms, with full address information, all 
records of medical treatment which are 
not currently associated with the 
Veteran's claims file should be 
requested, including treatment records 
Columbia and Salisbury VA Medical Centers 
from 2005 to the present.  All records 
obtained pursuant to this request must be 
included in the Veteran's claims file.  
If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

2.  The RO should make arrangements with 
the appropriate VA medical facility(ies) 
for the Veteran to be afforded an 
examination, with the appropriate VA 
examiner, to determine the nature, 
extent, and etiology of his service-
connected sling palsy of the left arm.  
Send the claims folder to the examiner(s) 
for review.  All examination findings 
should be set forth.  All clinical 
findings should be reported in detail.  
The examiner(s) should note all clinical 
manifestations of the Veteran's 
disability associated with his sling 
palsy of the left arm.  The examiner(s) 
should indicate whether the Veteran has 
any neurological abnormality referable to 
the service-connected sling palsy of the 
left arm and, if so, describe the 
nerve(s) affected and all manifestations 
of this disability.  The examiner(s) also 
should indicate whether the affected 
nerve(s) results in complete or 
incomplete paralysis.  If the paralysis 
is incomplete, the examiner(s) should 
indicate whether it is moderate, or 
severe.  Finally, the examiner(s) should 
provide an opinion as to whether the 
Veteran's subjective complaints of pain 
are supported by objective examination, 
provide the ranges of motion, and give 
consideration of the Deluca factors so 
that the Board can determine if an 
additional compensation is warranted 
under the musculoskeletal rating 
provisions.

3.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
an initial rating in excess of 20 percent 
from April 23, 1999, for sling palsy of 
the left arm.  If the benefit sought on 
appeal remains denied, the Veteran should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


